THE COURT (CADWALADER,
District Judge) said that no citizen of this or any other country, of the intelligence required to command a vessel, could be excused for the ignorance implied in the defence of the master of this vessel, supposing him to have acquiesced in the flagrant error of the consul. The whole offence here was the occasional insubordination of the steward, while more or less intoxicated, at a time when the vessel was in port. No crime has been shown that in any manner imperilled the discipline of the ship. The master could have lawfully put him in irons for a day or two. But that a consul should confine a man for two months in irons for such an offence is too gross a violation of natural right to be excusable on the supposed authority of a consul or master. If the injured party were of the grade of mariners of the lower and uneducated class, I should give larger damages; but the steward is an educated man, and, therefore, I think his want of subordination exceeds what would be palliated from the ignorance of a man less educated.
Decree for libellant for the full amount of wages due him, to wit, $153.68, and $120 damages, with costs.